The respondent has filed a petition for rehearing in this case accompanied by a brief in support thereof. The points and arguments urged therein should, in our judgment, more appropriately be submitted to the court of final authority on federal law, which we are not. If in our decision heretofore rendered in this case we have incorrectly interpreted the trend of judicial opinion as expressed by that court touching that law as involved in the case at bar, we shall be very glad indeed to be set right. In such an event we will be free to follow our earlier ruling on litigation of this character (Hudson Oil Company v. Board of Commissioners of Fremont County, Wyoming,49 Wyo. 1, 52 P.2d 683).
Knowing as we and all members of the profession do that we are bound to follow in matters within the field of national jurisprudence the course as may be mapped for us by the national court of last resort's decisions, we did not and we do not now think it proper to adhere to our former holding in the case above cited *Page 443 
when the action of the United States Supreme Court, discussed in the original opinion in the case at bar, would in our honest judgment appear to have made it necessary for us to dispose of the instant cause otherwise.
The petition for a rehearing must accordingly be denied.
Denied.
KIMBALL and BLUME, JJ., concur.